Citation Nr: 0311523	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for sarcoidosis with mild obstructive respiratory 
defect and generalized weakness from April 22, 1992, to 
November 23, 1992.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis with mild obstructive respiratory 
defect and generalized weakness from November 23, 1992, to 
May 1, 1995.  

3.  Entitlement to restoration of a 30 percent evaluation for 
sarcoidosis with mild obstructive respiratory defect and 
generalized weakness from May 1, 1995, to October 7, 1996.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for sarcoidosis with mild obstructive respiratory 
defect and generalized weakness from October 7, 1996, to 
November 30, 2001.  

5.  Entitlement to a disability evaluation in excess of 60 
percent for sarcoidosis with mild obstructive respiratory 
defect and generalized weakness from November 30, 2001.  

6.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the second toe, right foot, with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971 and from July 1987 to October 1989.  

An August 1990 rating decision, service connection was 
granted for sarcoidosis and degenerative arthritis of the 
right foot, and evaluations of 10 percent and zero percent 
were assigned, effective from separation.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, dated in May 1992 that continued a 10 percent 
rating for service-connected respiratory disability based on 
a review examination conducted on April 22, 1992.  Rating 
decisions dated in October 1992 and April 1993 denied service 
connection for a right knee disability; assigned a 30 percent 
rating for sarcoidosis with mild obstructive respiratory 
defect and generalized weakness, effective from November 23, 
1992; and continued a noncompensable rating for residuals of 
a fracture of the right 2nd toe and foot.  

A February 1995 rating decision by the RO in Columbia, South 
Carolina, which had assumed jurisdiction of the case 
following the veteran's move to that state, reduced the 
veteran's evaluation for sarcoidosis to 10 percent, effective 
from May 1, 1995.  

In March 1995, the RO received a request for a hearing, which 
was subsequently determined to be a request for a Travel 
Board hearing.  In June 1998, the Board noted that there was 
evidence that the veteran was incarcerated and that she might 
not have been sent notice at her last correct address of 
record.  The Board remanded the claim in order to afford the 
veteran a hearing.  A VA Form 21-4193 received in March 1999 
shows that the veteran was then incarcerated in South 
Carolina following conviction of a felony with a scheduled 
release date of July 3, 2001.  In August 2000, the RO 
informed the veteran at the Women's Correctional Institution 
in Columbia, South Carolina, that her hearing before a member 
of the Board was scheduled for September 12, 2000.  She 
failed to report for that hearing and did not request a new 
hearing date at that time.  The record indicates that she was 
released from confinement on July 3, 2001.  In a statement 
received at that time, the veteran informed the Columbia RO 
that she was no longer incarcerated and requested that her 30 
percent rating be reinstated.  However, she did not renew her 
request for a hearing.  

In August 2001, the Board proceeded on the record and denied 
her claim for service connection for right knee disability.  
The Board also remanded her increased rating claims to the RO 
for additional development.  Later in August, the veteran 
informed the Columbia RO that she had permanently relocated 
to Detroit and requested that her claims file be transferred 
to the Detroit RO, which it was.  

Following the requested development, the Detroit RO in August 
2002 increased the rating for the service-connected 
respiratory disorder to 30 percent, effective from October 7, 
1996, and to 60 percent, effective from November 30, 2001.  
The RO continued its denial of a compensable rating for 
fracture of the right 2nd toe with traumatic arthritis.  


REMAND

This case was returned to the Board in May 2002, and the 
veteran was so informed in correspondence dated May 2, 2003.  
In correspondence received at the Board later in May, the 
veteran requested a hearing before a Veterans Law Judge at 
the RO in Detroit (Travel Board hearing).  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

The RO should schedule the veteran for a 
Travel Board hearing as soon as possible.  
If a Travel Board hearing is held, the 
case should be processed in accordance 
with the usual procedures following such 
hearings.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until she 
is notified by the RO regarding the hearing that she has 
requested.  However, she has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


